                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



UNITED STATES OF AMERICA                     )
                                             )     Civil Action No. 1:21-cv-00040-CCE-JEP
                             Plaintiff,      )
                                             )
                    v.                       )
                                             )
PILKINGTON NORTH AMERICA,                    )
INC.                                         )
                                             )
                           Defendant.        )


     UNOPPOSED MOTION TO ENTER CONSENT DECREE (ECF NO. 2-1)

       The United States respectfully moves the Court to enter, as a final judgment in this

matter, the Consent Decree lodged at ECF No. 2-1 on January 14, 2021, by signing the

Decree on page 75. Entry of the Consent Decree will resolve the United States’ claims

against Pilkington North America, Inc. for violations of the Clean Air Act at its glass

manufacturing facility in Laurinburg, North Carolina. (See ECF No. 1). This motion is

unopposed. Pilkington has specifically agreed not to oppose entry by the Court, and it

has consented to entry without further notice. (ECF No. 2-1 at 79, ¶ 112). As set forth in

the attached brief, the Court should grant the United States’ motion because the Consent

Decree is fair, adequate, reasonable, and consistent with the public interest.




                                              1


       Case 1:21-cv-00040-CCE-JEP Document 3 Filed 04/13/21 Page 1 of 3
                             Respectfully submitted,



                             JEAN E. WILLIAMS
                             Acting Assistant Attorney General
                             Environment and Natural Resources Division
                             U.S. Department of Justice



                             STEFAN J. BACHMAN (SC # 102182)
                             Trial Attorney
                             Environmental Enforcement Section
                             Environment and Natural Resources Division
                             U.S. Department of Justice
                             P.O. Box 7611
                             Washington, DC 20044
                             Telephone: (202) 616-6536
                             Facsimile: (202) 514-0097
                             Email: stefan.bachman@usdoj.gov




                               2


Case 1:21-cv-00040-CCE-JEP Document 3 Filed 04/13/21 Page 2 of 3
                            CERTIFICATE OF SERVICE

      I hereby certify that a true copy of this document and all attachments has been

served today by email to Pilkington North America, Inc.’s counsel as follows:

      Mack McGuffey
      Troutman, Pepper, Hamilton, Sanders LLP
      600 Peachtree Street, NE, Suite 3000, Atlanta, GA 30308
      mack.mcguffey@troutman.com




                                         STEFAN J. BACHMAN




                                           3


      Case 1:21-cv-00040-CCE-JEP Document 3 Filed 04/13/21 Page 3 of 3
